UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): July 10, 2012 WESTINGHOUSE SOLAR, INC. (Exact name of registrant as specified in its charter) Delaware 001-33695 90-0181035 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1475 S. Bascom Ave. Suite 101, Campbell, California 95008 (Address of principal executive offices) Registrant’s telephone number, including area code:(408) 402-9400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): S Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. Westinghouse Solar, Inc.issueda press release announcing collaboration with CBD Energy Limited(“CBD”)on CBD’s first U.S. commercial solar installation project. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number DescriptionofExhibit Press Release announcing CBD Energy Limited's first U.S. commercial solar installation project, dated July 10, 2012 (furnished herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 10, 2012 WESTINGHOUSE SOLAR, INC. By: /s/ Margaret R. Randazzo Margaret R. Randazzo, Chief Executive Officer EXHIBIT INDEX No. Description PressRelease announcing CBD Energy Limited's first U.S. commercial solar installation project, dated July 10, 2012 (furnished herewith).
